Exhibit 10
2010 Cash Bonus Plans
     The Compensation Committee approved a bonus plan for each named executive
officer of the Company to be effective for the 2010 fiscal year. Pursuant to the
2010 bonus plans, Joey A. Jacobs, Ronald M. Fincher, Christopher L. Howard, Jack
E. Polson and Brent Turner may be awarded cash bonuses based upon the Company’s
attainment of certain performance targets during 2010. The bonus plans provide
that the bonus of Messrs. Jacobs, Fincher, Howard, Polson and Turner for 2010
will be based 60% upon targets related to the comparison of the Company’s actual
income from continuing operations before interest expense (net of interest
income), income taxes, depreciation and amortization (“EBITDA”) to budgeted
EBITDA for 2010; 20% upon targets related to adjusted earnings per share for
2010; and 20% in the discretion of the Compensation Committee based upon other
criteria selected by the Company’s Chief Executive Officer and the Compensation
Committee. The target bonus award (as a percentage of base salary) that each
executive officer can receive is as follows: Mr. Jacobs, 125%; and
Messrs. Fincher, Howard, Polson and Turner, 66.67%. The maximum bonus award (as
a percentage of base salary) that each executive officer can receive is as
follows: Mr. Jacobs, 200%; and Messrs. Fincher, Howard, Polson and Turner, 100%.
     Following the end of the 2010 fiscal year, the Compensation Committee will
determine whether and the extent to which the applicable 2010 performance
targets discussed above were met. The Compensation Committee will then award
each named executive officer a cash bonus based on the achievement of the
applicable performance targets. No payments will be made for performance below
specified threshold levels. Payments for performance between the minimum
threshold and the target level required to receive the maximum bonus award will
be determined based on a formula. Other than Mr. Jacobs, the named executive
officers must be actively employed by the Company at the time the bonuses are
paid in order to be eligible to receive a cash bonus. The awarding of cash
bonuses is subject to the discretion of the Compensation Committee.

 